Citation Nr: 0512838	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for osteoarthritis, claimed 
as secondary to service connected rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service including periods from January 
1942 to July 1947, October 1961 to October 1965, and from 
January 1968 to October 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
osteoarthritis, claimed as secondary to rheumatoid arthritis.  

In April 2005, the Board granted the veteran's motion to have 
this claim advanced on its docket.  


FINDING OF FACT

The veteran's osteoarthritis is a result of his service-
connected rheumatoid arthritis.  


CONCLUSION OF LAW

Osteoarthritis is proximately due to the service-connected 
rheumatoid arthritis.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), as amended, imposes 
heightened duties on VA to provide notice and assist 
claimants with the development of their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

I.	Factual Basis.  

On a VA orthopedic examination conducted October 2002 it was 
noted, essentially, that the veteran gave a history of 
"polyarthralgia since 1964 and he was receiving service 
connected disability compensation for rheumatoid arthritis.  
After the examination the examiner opined that it was 
impossible to ascertain whether the veteran initially had a 
mild rheumatoid arthritis since it was possible, although 
uncommon, for this to have a lengthy remission.  The 
alternative possibility was generalized osteoarthritis and 
that the entire disease had been osteoarthritis.  The doctor 
noted that the veteran's spine was unequivocally affected by 
osteoarthritis and not ankylosing spondylitis.  It was noted 
that the veteran's findings were now entirely osteoarthritis 
which could be the end stage of rheumatoid arthritis.  

After a VA orthopedic examination conducted in March 2003, 
the examiner concluded that a majority of the loss of the 
veteran's joint function was attributable to rheumatoid 
arthritis.  The doctor said that at the veteran's age he 
certainly had a degree of "unrelated osteoarthritis and is 
directly related."

In an April 2004 letter, a private physician stated that he 
had assessed the veteran multiple times, and it was noted 
that he carried a diagnosis of rheumatoid arthritis which was 
service connected.  Over the course of the previous decade 
the veteran had developed osteoarthritis, which was present 
in both knees and worse in the right knee.  The doctor stated 
that there was "a high degree of medical certainty that 
progressive rheumatoid arthritis could and does lead to 
degenerative arthritis."  It was said that the causal 
relationship between rheumatoid arthritis and osteoarthritis 
was clear.  

In a July 2004 letter from the same physician it was said 
that the veteran's degenerative arthritis of the knees was 
related to his service connected rheumatoid arthritis.  

II.	Legal Analysis  

Service connection will be granted for disability that 
results from a disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131.

Secondary service connection will be granted for a 
disability, which is proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R.§ 3.310(a) 
(2004).  The Court has also held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a non-service- connected disability caused by 
a service- connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The record shows some disagreement as to the relationship 
between the claimed osteoarthritis and the service connected 
rheumatoid arthritis.  One VA examiner seemed to conclude 
that there was no relationship, while another concluded 
either that the service connected rheumatoid arthritis was a 
misdiagnosis of osteoarthritis or that current osteoarthritis 
was the end stage of the service connected rheumatoid 
arthritis.  A private physician has unequivocally attributed 
the veteran's osteoarthritis to his service-connected 
rheumatoid arthritis.  

In view of the opinions regarding the etiology of the 
veteran's osteoarthritis, the Board considers the evidence on 
this question to be in at least equipoise.  With reasonable 
doubt resolved in the veteran's favor, the Board finds that 
service connection for osteoarthritis is warranted on the 
basis that it is secondary to the service connected 
rheumatoid arthritis.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for osteoarthritis is granted.  

	                    
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


